Citation Nr: 1519792	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-34 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, major depressive disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Spouse, and Friend


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004, and from October 2008 to August 2009.

This matter came to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in October 2014.

The Veteran testified at a June 2013 videoconference hearing before the undersigned Veterans Law Judge; the transcript is of record.

In a January 2015 submission, the Veteran withdrew his claim of service connection for posttraumatic stress disorder (PTSD), thus this condition will be not be considered as part and parcel of his acquired psychiatric disability.  See 01/07/2015 VBMS entry, VA 21-4138 Statement in Support of Claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2005 Pre-Deployment Health Assessment, the Veteran reported that he had been seen by a doctor and therapist since February for depression and anxiety.  He reported being prescribed different medications, specifically Zoloft, Xanax, and Ambien.  See 10/24/2014 VBMS entry, STR-Medical at 26.  

Records dated in April and May 2009 generated during his second period of active service initially reflect an assessment of major depression, single episodes, and then a diagnosis of major depression, recurrent.  See 04/26/2011 VBMS entry, Medical Treatment Record - Government Facility.  At an April 12 evaluation, he reported that at age 14 and age 17 he took Zoloft.  See id. at 17.  At an April 15 evaluation, he reported that he was treated for ADHD when he was young and was treated for depression at age 17 for which he took sertraline.  Id. at 14.  

A December 2010 VA treatment record reflects diagnoses of bipolar, type I; panic disorder; and, history of alcohol (2010) and Xanax abuse (2004).  See 07/19/2011 VBMS entry, Medical Treatment Record - Government Facility at 3.

A July 2011 VA examiner diagnosed ADD; bipolar affective disorder, type II, current episode depressed, moderate without psychotic features, origin from his teenage years; anxiety disorder, origin in his teenage years; and, alcohol abuse in remission.  See 07/07/2011 VBMS entry, VA examination.  

The October 2012 VA examiner diagnosed bipolar I disorder, most recent episode depression, moderate.

Pursuant to the October 2014 Board Remand, it was requested that the October 2012 VA examiner provide an addendum opinion pertaining to the etiology of the Veteran's current psychiatric disabilities.  The examiner was requested to discuss the significance, if any, of the diagnoses of depression (while in service), mood disorder, and anxiety disorder, and state a determination as to whether each was a valid diagnosis at the time provided.  The examiner was asked to provide an opinion as to whether it is clear and unmistakable that each diagnosed disability pre-existed the Veteran's periods of active service, and whether it is clear and unmistakable that the pre-existing  psychiatric disorder was not aggravated beyond the natural progress during that period of active service.  

In a February 2015 VA report, the October 2012 VA examiner proffered the following opinion:

After reviewing medical records and previous compensation exam, it remains clear that his depression and subsequent mood disorder started prior to his military service.  This includes multiple admissions to previous treatment providers and psychotropic medication use.  Although briefly treated during military service, there was no evidence of mania during service.  His mania and subsequent difficulties are likely related to his substance abuse, pornography addiction and subsequent diagnosis of personality disorder NOS.  There is no evidence his symptoms were aggravated beyond their natural course.

Such opinion, however, fails to sufficiently address whether it is clear and unmistakable that the pre-existing psychiatric disorder was not aggravated beyond the natural progress during a period of active service.  For example, the examiner did not explain why the behaviors such as substance abuse and pornography addiction were not considered manifestations of a worsening psychiatric disability picture.  Moreover, as detailed above, the Veteran sought treatment during his second period of active service.  Thus, remand is necessary to obtain further opinion from the VA examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the October 2012 VA examiner for the purpose of obtaining an addendum opinion.  If that examiner is no longer available, a similarly qualified medical professional should provide the needed opinion.  If it is determined that another examination is necessary, one should be scheduled.

With respect to the Veteran major depression and bipolar disorders, did these psychiatric conditions clearly and unmistakably NOT undergo a permanent increase in disability during the Veteran's second period of active service beyond any natural progress?  The behaviors such as substance abuse and pornography addiction should also be considered and discussed.  Specifically, the examiner should explain why these behaviors should or should not be deemed as manifestations of a worsening psychiatric disability picture.

The opinion provider must provide a rationale for each opinion given. 

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

 If the opinion provider rejects the Veteran's reports of symptomatology, he must provide a reason for doing so.

2.  If the benefit remains denied, issue another supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




